Citation Nr: 1103111	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-05 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a back 
condition.

2.  Whether the reduction of the evaluation for residuals of a 
kidney transplant from 100 percent to 60 percent disabling was 
proper.

3.  Entitlement to an initial rating in excess of 10 percent for 
status post right knee strain with degenerative arthritis.

4.  Entitlement to an initial rating in excess of 10 percent for 
status post left knee strain with degenerative arthritis. 

5.  Entitlement to recovery of an overpayment of Chapter 35 
benefits, to include whether the debt was properly created. 





REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to September 
1987.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The issue of service connection for a bilateral hip 
disability as secondary to the Veteran's service-connected 
bilateral knee disability has been raised by the record in 
a February 2007 statement, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The Board notes that the Veteran submitted a notice of 
disagreement concerning claims of service connection for a right 
upper lung calcified granuloma, claimed as lung cancer, kidney 
cancer, and a bilateral leg condition.  A statement of the case 
was issued in December 2008.  The Form 9 submitted by the Veteran 
during February 2009 indicates that he did not wish to appeal all 
of the issues listed on the statement of the case.  The Veteran 
additionally did not mention his claims of service connection for 
lung cancer, kidney cancer, and a bilateral leg condition on the 
February 2009 Form 9.  Thus, the Board finds that these issues 
are not currently before the Board.  In so finding, the Board 
acknowledges that these issues were listed by the RO on the 
certification worksheet.  In this regard, the Board is cognizant 
of the holding in Percy v. Shinseki, 23 Vet. App. 37 (2009), in 
which it was essentially found that, where a substantive appeal 
is untimely, VA waives objection to such timeliness of by taking 
actions, such as certifying an issue to the Board, that lead the 
Veteran to believe that an appeal was perfected.  However, the 
Board finds this case distinguishable in several ways.  First, 
there was no timeliness issue here; rather the Veteran 
consciously chose to exclude the issues in question from his 
substantive appeal form.  Moreover, there was no reliance by the 
Veteran that these issues were in appellate status as he received 
no communication from the RO indicating that such issues were on 
appeal to the Board.  Additionally, the Veteran's representative 
presented an Informal Hearing Presentation dated November 2010 
which did not list any service connection issues as being before 
the Board.

The issues of entitlement to service connection for whether new 
and material evidence has been received to reopen a back 
condition, the propriety of a reduction for residuals of a kidney 
transplant from 100 percent to 60 percent, and recovery of an 
overpayment of Chapter 35 benefits to include whether the debt 
was properly created, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left and right knee disabilities manifest in pain 
and radiographic findings of minimal degenerative changes.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.71a, Diagnostic Codes 5003, 5257, 5259, 5260, 5261 
(2010).

2.  The criteria for an evaluation in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.71a, Diagnostic Codes 5003, 5257, 5259, 5260, 5261 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in September 2006 that fully 
addressed all notice elements and was issued prior to the initial 
RO decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claim and of 
the division of responsibilities between VA and a claimant in 
developing an appeal.  Moreover, the letter informed the Veteran 
of what type of information and evidence was needed to establish 
a disability rating and effective date.  Accordingly, no further 
development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The claims file contains the Veteran's service treatment 
records, as well as post-service reports of VA and private 
treatment and examination.  There is an indication that the 
Veteran applied for Social Security disability, with an 
adjudication prior to June 2006.  The Board finds that remand is 
not necessary to obtain such records as the Veteran's claim 
focuses on the current disability of his bilateral knees since 
June 2006, and he has been afforded VA examinations to determine 
the severity of his bilateral knee disability consistent with 
current regulations.  

Further regarding the duty to assist, the Board has carefully 
reviewed the Veteran's statements of record and concludes that no 
available outstanding evidence has been identified.  The Board 
has also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the Veteran 
in the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The Veteran's claims of entitlement to higher ratings for his 
left and right knee disabilities stem from the initial assignment 
of a disability rating in September 2007.  As such, the claim 
requires consideration of the entire time period involved, and 
contemplates staged ratings where warranted. See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2010); see also 38 C.F.R. § 4.45 (2010).

The RO assigned a 10 percent rating for the Veteran's right knee 
disability under Diagnostic Codes 5003.  The RO assigned a 10 
percent rating under Diagnostic Code 5020 for the Veteran's left 
knee disability.

Diagnostic Code 5020, for synovitis, instructs the rater to 
evaluate based on limitation of motion of the affected parts, as 
degenerative arthritis.

Under Diagnostic Code 5003 degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  When 
the limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or group 
of minor joints affected by limitation of motion.  With any form 
of arthritis, painful motion is an important factor.  It is the 
intention of the rating schedule to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59. 
 
Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg to 
45 degrees warrants a 10 percent rating.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires that flexion be limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260. 
 
Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires that 
extension be limited to 10 degrees.  A 20 percent evaluation 
requires that extension be limited to 15 degrees.  A 30 percent 
evaluation requires that extension be limited to 20 degrees.  A 
40 percent evaluation requires that extension be limited to 30 
degrees.  A 50 percent evaluation requires that extension be 
limited to 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261. 
 
Under Diagnostic Code 5257, a 10 percent evaluation may be 
assigned for slight recurrent subluxation or lateral instability.  
When moderate, a 20 percent evaluation may be assigned, and when 
severe, a 30 percent evaluation may be assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that the evidence fails to support assignment of higher ratings 
for either the left or right knee disabilities at issue.  

Turning to the evidence of record, the Veteran reported in a 
February 2007 statement that he had very bad knee pain for which 
he was taking pain medication twice per day.

Per A March 2007 private treatment record, the Veteran was 
considering a total right knee replacement and wanted an 
orthopedic referral.  An April 2007 private treatment record 
reflects full range of motion in the knees bilaterally, without 
crepitation, effusion, tenderness or instability.  The Veteran 
was able to stand and walk normally and could squat to halfway in 
a rise.   X-rays of the knees indicated minimal age related 
degenerative changes with a calcified body in the subcutaneous 
tissues of the lateral right knee region.  There was no 
significant intra-articular pathology of the knees and surgery 
was not required.  

The Veteran was provided a VA examination in September 2007.  He 
complained of pain at the lateral aspect of the knees with 
occasional stiffness and swelling.  His symptoms were worse on 
the right.  There was no erythematous change and no giving way or 
locking sensations.  He used Vicodin for his pain and had flare-
ups with squatting and prolonged walking.  The Veteran used a 
walking cane but no brace.  He reported no surgery, no episodes 
of dislocation and no episodes of inflammatory arthritis.  He 
worked as a police officer and had been in an office job for the 
previous one month due to worsening knee pain.  The Veteran was 
able to walk continuously for thirty minutes.  He was only able 
to squat halfway due to knee pain.  Bilateral range of motion was 
from 0 to 140 degrees, with some pain at 140 degrees.  There was 
mild tenderness at the anterolateral aspect; however, there was 
no effusion, no erythematous change, no muscle atrophy, no muscle 
spasm, and no instability.  There was no additional limitation of 
motion due to pain and no additional loss of motion due to pain, 
fatigue, weakness or lack of endurance on repetitive motion.  The 
diagnosis was degenerative arthritis of the right knee by x-ray 
and MRI evidence with residual pain.  The Veteran was also 
diagnosed with status post left knee chondromalacia with residual 
pain.

A February 2009 orthopedic outpatient surgery note indicates a 
lack of any mechanical symptoms, and it appeared that his pain 
was due to tendonitis and overuse rather than any tear.  The 
Veteran requested a patellar stabilizing brace for his left knee; 
he already used one for his right knee.  The provider advised him 
to stop running for exercise and instead to ride a bike or swim.  

The Veteran was afforded another VA examination in May 2010.  He 
reported use of medication (Tramadol and Vicodin) and bracing to 
manage his knee symptoms.  Per his report, there was no deformity 
or episodes of dislocation or subluxation.  There were also no 
episodes of inflammation.  He did report giving way, instability, 
pain, stiffness and weakness, and decreased speed of joint 
motion.  He also had severe weekly flare-ups lasting hours with 
walking and cold weather, relieved by medication.  Regarding 
functional impairment, the Veteran reported difficulty walking, 
though he was able to walk from one to three miles.  There were 
no constitutional symptoms of arthritis or incapacitating 
episodes of arthritis, and he used no assistive devices.  

On physical examination, the Veteran's gait had poor propulsion.  
The symptoms found bilaterally were crepitus and guarding of 
movement, with no clicks or snaps, grinding, instability, 
patellar abnormality, meniscus abnormality, or abnormal tendons 
or bursae.  Range of motion was from 0 to 130 degrees of flexion 
on the left with objective evidence of pain with active motion 
and from 0 to 125 degrees of flexion on the right with objective 
evidence of pain with active motion.  There was no objective 
evidence of pain following repetitive motion and no additional 
limitation after three repetitions of range of motion.  The 
Veteran was employed full-time as a police officer.

The Veteran currently receives the maximum evaluation under 
Diagnostic Code 5003 for his right knee.  Moreover, degenerative 
arthritis is rated based on limitation of motion.  The evidence 
shows that the range of motion of the Veteran's right knee, 
including any limitation of motion due to pain, is currently at 
the noncompensable level.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Even considering the Veteran's complaints of pain and 
swelling in his right knee, he does not meet the criteria for a 
disability rating in excess of 10 percent under Diagnostic Code 
5260 or 5261.  Moreover, as a compensable rating is not warranted 
under either code, it therefore follows that a separate ratings 
under Diagnostic Codes 5260 and 5261 are not warranted.  See 
VAOPGCPREC 9-2004.

The Board notes that the Veteran is currently rated under 
Diagnostic Code 5020 for synovitis for his left knee.  That code 
section directs the rater to evaluate based on limitation of 
motion of affected parts, as arthritis, degenerative.  The 
evidence shows that the range of motion of the Veteran's left 
knee, including any limitation of motion due to pain, is 
currently at the noncompensable level.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Even considering the Veteran's complaints 
of pain and swelling experienced in his left knee, the Veteran 
does not meet the criteria for a disability rating in excess of 
10 percent under Diagnostic Code 5260 or 5261.  Moreover, as a 
compensable rating is not warranted under either code, it 
therefore follows that a separate ratings under Diagnostic Codes 
5260 and 5261 are not warranted.  See VAOPGCPREC 9-2004.  

Given that the Veteran's knee disabilities do not rise to the 
compensable level under the range of motion codes specific to the 
knees (Diagnostic Codes 5260 and 5261), and as there are no 
incapacitating exacerbations of arthritis, the 10 percent 
evaluations currently assigned represent the maximum available 
benefit under Diagnostic Code 5003.

Additionally, there has been no objective evidence of recurrent 
subluxation or lateral instability.  Thus, entitlement to a 
higher or separate rating under Diagnostic Code 5257 is not 
warranted.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98. 
 
Moreover, separate ratings under Diagnostic Code 5259 for 
symptomatic removal of semilunar cartilage and Diagnostic Code 
5003 for arthritis is not warranted as both codes contemplate 
ratings based on limitation of motion.  See VAOPGCPREC 9-98; see 
also 38 C.F.R. § 4.14 (the evaluation of the same manifestation 
under different diagnoses is to be avoided). 

Finally, there is no evidence that the Veteran suffers from 
dislocated semilunar cartilage or malunion or nonunion of the 
tibia and fibula.  Thus, Diagnostic Codes 5258 and 5262 are not 
for application.  

In summary, the weight of the evidence demonstrates that the 
Veteran's objective residuals and subjective complaints regarding 
his bilateral knee disabilities are adequately addressed by the 
10 percent disability ratings presently assigned, and that the 
criteria for higher evaluations have not been more nearly 
approximated.  

The Board must also determine whether the schedular evaluation is 
inadequate, thus requiring that the RO refer a claim to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture.  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably describe 
or contemplate the severity and symptomatology of the Veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.

In this case, the schedular evaluation is not inadequate.  An 
evaluation in excess of that assigned is provided for certain 
manifestations of the service-connected knee disabilities, but 
the medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disorders.  As the rating schedule is adequate to 
evaluate the disability, referral for extraschedular 
consideration is not in order.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claims 
for increased ratings, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to an initial rating in excess of 10 percent for 
status post right knee strain with degenerative arthritis is 
denied.

Entitlement to an initial rating in excess of 10 percent for 
status post left knee strain with degenerative arthritis is 
denied.




REMAND

A review of the record reflects that the Veteran has filed a 
notice of disagreement with the denial of service connection for 
a back condition (which should have been considered as a claim 
for reopening with new and material evidence) and the reduction 
of his residuals of a kidney transplant by the September 2007 
rating decision.  It does not appear that a statement of the case 
(SOC) has been issued on these issues.  Accordingly, the Board is 
required to remand these issues to the RO for the issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  After the RO has issued the SOC, the claims should be 
returned to the Board only if the Veteran perfects the appeals in 
a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997).

Additionally, the Veteran was notified in a November 2006 letter 
from the RO that there was an overpayment of benefits due to the 
concurrent receipt of Chapter 35 benefits by his daughter.  The 
Veteran, and his representative, wrote numerous letters between 
January 2007 and March 2007 informing the RO that they did not 
believe that the debt was valid.  It does not appear that a 
statement of the case has been issued on the validity of the 
debt.  Accordingly, the Board is required to remand this issue to 
the RO for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has 
issued the SOC, the claim should be returned to the Board only if 
the Veteran perfects the appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, this issue is REMANDED for the following action.

The RO should undertake all actions required by 
38 C.F.R. 
§ 19.26, including issuance of a statement of 
the case on the following issues: whether new 
and material evidence has been received to 
reopen a claim of service connection for a back 
disorder; whether the reduction of disability 
rating from 100 percent to 60 percent for 
kidney transplant, previously characterized as 
nephropathy consistent with Berger's disease 
and hypertension; and the validity of debt with 
respect to an overpayment of benefits due to 
the concurrent receipt of Chapter 35 benefits 
by the Veteran's daughter.  The Veteran must be 
advised of the time limit in which he may file 
a substantive appeal. See 38 C.F.R. § 
20.302(b).  Thereafter, if an appeal has been 
perfected, the issues should be returned to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


